1    RALPH A. ZAPPALA, SBN 102052
     ERIN S. SANCHEZ, SBN 238450
2    BUSBY ZAPPALA & SANCHEZ LLP
     251 Lafayette Circle, Suite 350
3    Lafayette, CA 94549
     Telephone:    (925) 299-9600
4    Facsimile:    (925) 299-9608
     rzappala@bzlawllp.com
5    esanchez@bzlawllp.com
6    Attorneys for ELAN MEDICAL CORPORATION,
     MADELINE ANDREW, M.D. and PAUL KIVELA, M.D.
7

8
                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    In re:                                               )   Case No. 2:17-cv-02391 MCE CKD
                                                           )
12    ELAN MEDICAL CORPORATION,                            )   BK. Case No. 17-22713-C-11
                                                           )
13                     Debtor.                             )   Chapter 11
                                                           )
14                                                         )
      ELAN MEDICAL CORPORATION,                                JOINT STIPULATION OF DISMISSAL
                                                           )   WITH PREJUDICE; ORDER
15                                                         )
                       Plaintiff,                              THEREON
                                                           )
16
      v.                                                   )   [Fed. R. Civ. P. 41(a)(1)(A)(ii)]
                                                           )
17
      JAMI COX,                                            )
                                                           )
18
                       Defendant.
19

20             Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate and agree to dismiss this
21   action in its entirety with prejudice, with each party to bear its own costs, attorney fees and
22   expenses.
23   IT IS SO STIPULATED.
24   Dated: October 24, 2018                         BUSBY ZAPPALA & SANCHEZ LLP
25
                                                     By:    /s/ Ralph A. Zappala
26
                                                            RALPH A. ZAPPALA
27
                                                            ERIN S. SANCHEZ
                                                     Attorneys for ELAN MEDICAL CORPORATION,
28                                                   MADELINE ANDREW, M.D. and
                                                     PAUL KIVELA, M.D.


                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER THEREON - 1
                                        CASE NO. 2:17-CV-02391-MCE-CKD
1    Dated: October 16, 2018                       LAW OFFICES OF STUPPI & STUPPI
2

3
                                                   By:    /s/ Sarah M. Stuppi
                                                          SARAH M. STUPPI
4
                                                   Attorneys for ELAN MEDICAL CORPORATION

5

6

7    Dated: October 23, 2018                       THAKUR LAW FIRM, APC
8
                                                   By:    /s/ Pamela Tahim Thakur
9                                                         PAMELA TAHIM THAKUR
                                                   Attorneys for JAMI COX
10

11

12

13

14                                                ORDER

15          In accordance with the parties’ stipulation, and good cause appearing, this action is
16   dismissed, with prejudice, with each party to bear its own attorney fees, costs, and expenses.
17   The matter having been concluded in its entirety, the Clerk of Court is directed to close the file.
18          IT IS SO ORDERED.
19   Dated: October 26, 2018
20

21

22

23

24

25

26

27

28




                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER THEREON - 2
                                      CASE NO. 2:17-CV-02391-MCE-CKD
